Citation Nr: 0821727	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as noncompensably disabling.

3.  Entitlement to an earlier effective date for the grant of 
service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that granted the veteran entitlement to tinnitus at 
a 10 percent evaluation, and continued the veteran's 
evaluation for his service connection hearing loss at a 
noncompensable level.  The veteran continues to disagree with 
the evaluation for both these disabilities, and the effective 
date assigned for the grant of service connection for 
tinnitus.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in June 2007.

The Board points out that the evidence also appears to show 
that the veteran may be attempting to contest the effective 
date of service connection for his hearing loss; however, the 
Board points out that a December 1971 rating decision granted 
the veteran service connection for hearing loss, at a 
noncompensable level, from the day after his discharge; 
therefore, as it would be legally impossible for the veteran 
to be given an effective date earlier than his date of 
discharge from service, the Board finds the only active 
effect date issue to be that relating to his service 
connected tinnitus.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  Bilateral hearing loss is manifested by Level II hearing 
in the right ear, and Level III hearing in the left ear.

3.  The veteran filed a claim for an increased evaluation for 
hearing loss in March 2005.  Based on the results of 
audiometric testing at that time, the veteran was also found 
to have tinnitus, and was granted service connection for that 
disability.

4.  The veteran was granted service connection for tinnitus 
effective March 10, 2005, the date of his claim for an 
increased rating for hearing loss.  The veteran has never 
filed a claim of entitlement to service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

3.  The criteria for an effective date earlier than March 10, 
2005, for the grant of service connection for tinnitus, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2005 and March 2006.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  However, the veteran was sent a letter noting the law 
as it pertains to effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.


Entitlement to an increased initial evaluation for tinnitus.

The veteran has requested an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.  The 
RO denied the veteran's request because, under Diagnostic 
Code (DC) 6260, there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


Entitlement to an increased evaluation for hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of disability ratings for hearing impairment 
is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).  In this 
case, there is not an exceptional pattern of hearing loss 
exhibited by the veteran and 38 C.F.R. § 4.86 is not 
applicable to the current claim.

The veteran's statements describing the symptoms of his 
service-connected hearing loss are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as noncompensably disabled 
for his service connected hearing loss.  In this regard, on 
the authorized audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
85
90
LEFT
35
50
65
90
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  

Evaluating these test scores based on Table VI and found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is 
at Level II and his left ear is at Level III.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

As noted above, the assignment of disability ratings for 
hearing impairment is derived by mechanical application of 
the numeric designations assigned after audiometric 
evaluations are rendered; here, such mechanical application 
indicates that a noncompensable rating is warranted, the 
rating the veteran is now receiving.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  As such, the preponderance of 
the evidence is against a grant of higher evaluation for this 
disability.  


Entitlement to an earlier effective date for the grant of 
service connection for tinnitus.

The veteran contends that he should be provided with an 
effective date for the grant of service connection for 
tinnitus to 1971, when he was separated from the service.

The provisions of the law governing the effective date of 
awards of benefits are clear.  The effective date of an award 
is generally the date of receipt of a claim (or informal 
claim where appropriate), or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  More specifically, the effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2007).

In this case, it is noted that the veteran never filed a 
claim for service connection for tinnitus.  The RO simply 
granted the veteran tinnitus of its own accord, when it was 
noted on the veteran's hearing loss test that the veteran had 
tinnitus related to noise exposure.  There is no evidence in 
the record indicating that the veteran had tinnitus dated any 
earlier than April 25, 2005, the date of his examination.  As 
the veteran never filed a claim for service connection for 
tinnitus, and as the evidence of record does not show a 
diagnosis of tinnitus until April 25, 2005, the Board finds 
that the veteran's effective date would be April 25, 2005, 
the date entitlement arose, since entitlement cannot arise 
without some evidence of a disability.

However, the RO granted the veteran an effective date of 
March 10, 2005, the date of claim of the veteran's increased 
rating claim for hearing loss, and the Board will not dispute 
that date.  However, there is simply no evidence of record 
showing that the veteran has ever filed a claim for tinnitus, 
or was diagnosed with tinnitus, or even complained of 
tinnitus, prior to that date.  As such, the Board finds that 
there is no legal basis to entitlement to an earlier 
effective date, and the veteran's claim of entitlement to an 
earlier effective date for the grant of service connection 
for tinnitus must be denied.

The Board does not doubt the sincerity of the veteran's 
testimony, in June 2007, in which he indicated that he found 
both his hearing loss and tinnitus to be significantly 
disabling, and have a significant impact on his life.  
However, the Board points out, as above, that he is in 
receipt of the maximum possible rating for tinnitus under the 
law, the earliest possible effective date for that tinnitus 
under the law, and the highest possible rating for hearing 
loss under the mechanical application of the rating schedule 
as it pertains to hearing loss, as demonstrated above.  
Therefore, while the veteran's testimony as to his problems 
with hearing loss and tinnitus is credible, there is simply 
no legal basis under which the Board can grant any of the 
veteran's claims. 

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for tinnitus, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for hearing loss, 
currently evaluated as noncompensably disabling, is denied.

Entitlement to an earlier effective date for the grant of 
service connection for tinnitus is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


